Citation Nr: 1828908	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for two surgical scars, vertical, right of umbilicus and horizontal, upper right lower quadrant of the abdomen associated with residuals, appendectomy with surgical sequelae of inflamed mass, abdominal cavity.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of an appendectomy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from October 1976 to October 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This case has been subject to a lengthy procedural history.  When the case reached the Board for the first time in January 2014 it was remanded.  In November 2014 it was denied in part, granted in part, and remanded in part.  Thereafter it was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims.  When the case returned to the Board in August 2015 it was again remanded for additional development.  The Board remanded these issues again in September 2016 and April 2017.  The case has now returned to the Board for review.

In April 2018, the Veteran's attorney filed a Motion to Advance on the Docket (AOD) due to his financial hardship (homelessness).  The Board finds that this is good or sufficient cause to advance the case on the docket. Thus, the AOD motion is granted.
FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's abdominal scarring was subjectively painful, but was not unstable.

2.  Throughout the period on appeal, the Veteran's appendectomy residuals caused pain and occasional nausea.  

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected abdominal scarring have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for an increased disability rating in excess of 10 percent for service-connected appendectomy residuals have not been met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7301 (2017).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As it pertains to the regulations for scarring, the Board notes that these were changed in October 2008; as the Veteran's claim originated in 2010, the older rating criteria are not applicable.  Under the newer criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118.

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).

As it pertains to the residuals from the Veteran's appendectomy, under Diagnostic Code 7301, a noncompensable rating is assigned for moderate adhesions of the peritoneum.  A 10 percent rating is assigned for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating, the highest possible schedular rating under Diagnostic Code 7301, is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A Note under Diagnostic Code 7301 indicates that ratings for adhesions will be considered when there is a history of operative or other infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and the presence of pain.

Given the relationship between these disabilities, the Board finds that it is appropriate to discuss their history together.  The Veteran reported having an appendectomy during service in October 1976 and another surgery in March 1981.  More recently during the appeal period in December 2009, the Veteran's gastrointestinal system was normal during a physical examination; he had normoactive bowel sounds.  In April 2010, the Veteran underwent a VA examination in connection with his claim.  At the time he reported that he had the two abdominal surgeries and that he had residual stiffness and burning in the scar area in the right lower quadrant of the abdomen.  He reported having sporadic nausea and vomiting, intermittent diarrhea and constipation, but no episodes of incapacitation.  The Veteran indicated that he was able to perform all of his daily activities.  During the physical examination the Veteran had abdominal tenderness without distention, and his abdomen was deemed clear with no organ enlargement.  The VA examiner observed the Veteran's vertical scar, which was measured at 1.7 centimeters (cm) by 13.2 cm.  There was no pain on the scar in examination, and the scar had no adherence to underlying tissue.  The skin was noted to be smooth and the evidence did not show that the scar was unstable or had a loss of covering.  The evidence did not show any elevation of surface contour, and it was considered superficial with no underlying soft tissue damage, inflammation, or distortion.  The VA examiner found that the scar was not deep and caused no limitation of motion or limitation of function.  The VA examiner observed a second scar measuring 0.6 cm by 11.7 cm that was horizontal in the right lower quadrant.  This scar was also not painful, and the skin was smooth; the evidence did not show instability or elevation of skin surface.  The scar was deemed superficial with no soft tissue damage, inflammation, or gross distortion.  The Veteran was ultimately diagnosed with abdominal wall pain and possible intra-abdominal adhesions.  

The Veteran had ongoing treatment with VA but did not seek regular treatment for abdominal pain or scar pain.  He sought mental health treatment in May 2010 reporting that his scars were causing him emotional difficulties, but his treatment otherwise for scarring and abdominal pain was mainly limited to over-the-counter medication management, per his own statements.  The Veteran complained of abdominal pain with scar tissue in August 2014, but the treatment provider urged him to follow up with his primary care physician as the disability was chronic and not urgent.  In July 2015 the Veteran denied having any nausea, vomiting, or diarrhea.

In October 2015, the Veteran again underwent VA examination in connection with his claim.  At the time the VA examiner reviewed the file and observed that the Veteran had not complained of scars or appendectomy residuals in several visits to the primary care clinic over the prior three years.  During the interview the Veteran reported having abdominal pain since surgery, with scars that burned and itched.  He reported that he was self-conscious due to his scar appearance, and that he used hydrocortisone treatment to help his symptoms.  During the physical examination, the VA examiner observed that the Veteran had two scars that were linear and measured 13 cm and 12 cm in length; the examiner noted that these scars caused no limitation of function and did not impact his ability to work.  There had been a question as to whether the Veteran's nausea and vomiting were related to his scars, and the VA examiner opined that there was no physical or anatomical nexus or objective evidence to support the Veteran's complaints of nausea, vomiting, cramping, itching, or burning were related to his service-connected scars.  The examiner continued that the scars were well-healed and superficial with no signs of irritation or infection on physical examination, and that there was no medical nexus for his scars to cause the symptoms described.  The examiner noted that it was more likely than not that the Veteran's symptoms of nausea and vomiting were related to the Veteran's non-service connected gastroesophageal reflux disease (GERD).  He concluded that the Veteran had no functional limitation considering his service-connected and claimed conditions of surgical scars of the right abdomen.  

The VA examiner also examined the Veteran in connection with his residuals of appendectomy claim.  Initially, the VA examiner noted that there was no diagnosis of a peritoneal adhesion.  The Veteran asserted that he had abdominal weakness, intermittent abdominal pain, GERD, and irritable bowel syndrome.  He noted that he used ibuprofen to help his symptoms but that he still had some cramping and nausea; the Veteran also reported using ranitidine to help with his nausea.  During the examination, the VA examiner indicated that there was no evidence of traumatic injury to the abdomen, severe peritonitis, a ruptured appendix, a perforated ulcer with drainage, peritoneal adhesions, or continuous medication.  At the conclusion of the examination, the examiner opined that there was no pathology or diagnosis of any gastrointestinal or peritoneal adhesions in the evidence of record, and that there was no evidence on physical examination or in the record to support a diagnosis of gastrointestinal or peritoneal adhesions due to the Veteran's residuals of appendectomy.  The VA examiner concluded that the Veteran had no functional limitations when considering his service-connected and claimed conditions of residuals of an appendectomy.  

More recently, in May 2017, the Veteran underwent VA examination in accordance with the Board's April 2017 remand directive.  At the time, the Veteran reported having vomiting spells that were worse in the past few years, as well as abdominal cramping.  He asserted that he needed medication regularly to control his symptoms and that he was in constant abdominal pain but was using over-the-counter medication.  During the examination the examiner observed that the Veteran's scars were not painful, unstable, or due to burns; he noted that the Veteran had two scars measuring 12 cm and 13 cm in length that were linear.  The VA examiner indicated that these scars did not cause disfigurement or result in limitation of functioning; there were no other pertinent physical examination findings.  After examining the Veteran, the VA examiner opined that the Veteran had no functional limitations when considering his service-connected and claimed conditions of surgical scars of the abdomen.  He indicated that while the Veteran had residual surgical scars of the anterior abdomen due to his in-service appendectomy, these scars were superficial, well-healed, non-tender, non-adherent, and well-healed on examination.  The VA examiner also noted that the Veteran had a history of intermittent vomiting spells with nausea and reflux which has been diagnosed as GERD and was currently treated with ranitidine, but that there was no medical nexus to support that his GERD was caused by the in-service appendectomy, surgical scars, or any residuals of these conditions.  He expanded on this statement by indicating that the Veteran's GERD was less likely than not proximately due to or caused by his service-connected residuals of an appendectomy as there was no anatomic or physiological medical nexus for an appendectomy or exploratory laparotomy to cause GERD.  He noted that the Veteran had nonservice-connected risk factors such as dietary choices and obesity which were the likely etiology for the development of his nonservice-connected GERD.  The VA examiner concluded that the Veteran had no functional limitations when considering his service-connected and claimed conditions of surgical scars of the abdomen and residuals of appendectomy per the evidence of record, and that the Veteran had no functional limitations when considering his conditions of GERD.  There is minimal objective evidence beyond this examination in the record.

The Board acknowledges that the Veteran has had ongoing difficulties with his appendectomy and scarring since his surgeries in 1976 and 1981.  He has reported that he has difficulty digesting many types of food and that his longer scar has caused him a stinging pain as well as persistent itching.  The Veteran has repeatedly argued that his scarring has caused disfigurement because it causes him to be self-conscious when going to public places such as pools, and that he has faced ridicule due to his scarring.  In fact, he has argued that his scarring disability should be rated as if it were facial scarring since it causes the same feelings of embarrassment.  His sister, M.B., who is a nurse, reported in a written statement that the Veteran had consistently complained of ongoing pain and difficulties related to his surgery residuals and scarring.  He has reported that he has to limit his diet to accommodate his digestional difficulties, and that he has to take many medications.  He reported feeling nauseated after eating all food, and that it was difficult to chew.  

The Board acknowledges that the Veteran has faced ongoing social, emotional, and physical difficulties as a result of his surgery and corresponding scarring, and the Board sympathizes with his predicament.  Unfortunately, the evidence does not support determinations of a higher disability rating.

As it pertains to the scarring, the Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 7804, in that he has one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  The evidence clearly shows that the Veteran has two surgical scars on the abdomen, and he has consistently asserted that these cause him ongoing pain.  While none of the VA examiners have ever noted that the scarring is objectively painful, in giving the Veteran the benefit of the doubt the Board finds that these scars are painful based on his lay statements.  The Board notes that the Veteran is competent to report an observable symptom such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, these scars are not unstable.  An unstable scar is defined as one where there is frequent loss of covering of skin over the scar.  The VA examiners have never noted that the Veteran's scars lost skin covering; indeed, the Veteran has never reported that his scars have lost skin covering or that he has needed bandages or other tools to help with skin breakage.  He has mainly used hydrocortisone for his scarring.  Additionally, a 20 percent rating is not warranted because the Veteran does not have more than two painful scars, nor has he so asserted.  Based on these findings, the Veteran may not qualify for a higher disability rating under Diagnostic Code 7804.  

The Board has considered other potentially applicable Diagnostic Codes that are pertinent to scars.

Diagnostic Code 7800 is not applicable because the Veteran's scars are not located on his head, face, or neck.  Id.  The Veteran has argued that his scarring disability should be rated akin to having the scars on his face because it causes him to be self-conscious.  However, the Board has already afforded the Veteran a 50 percent disability rating for his service-connected unspecified depressive disorder which is caused by the scarring.  

Diagnostic Code 7801 is not more favorable to the Veteran.  Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118.  A 20 percent rating is warranted win the scars have an area or areas of at least 12 square inches (77 sq. cm), but less than 72 square inches (465 sq. cm).  In this case, the Veteran's scars are not deep and have been measured as 12 and 13 cm, which equates to approximately 7 and 22 square cm; therefore they would not meet the requirements of a 10 percent disability rating under Diagnostic Code 7801.  

Diagnostic Code 7802 is not more favorable to the Veteran because the maximum available schedular evaluation is 10 percent.  Id.  

Lastly, under Diagnostic Codes 7805 there are no other disabling effects not considered in a rating provided under the other diagnostic codes.  The Veteran has complained of nausea, vomiting, and GERD, which will be discussed in the disability rating for the service-connected residuals of an appendectomy.  Although the RO mentioned in their July 2010 rating decision that the Veteran's nausea and vomiting were due to scarring, the Board has since procured additional medical evidence to determine that these symptoms are in fact more likely than not related to his nonservice-connected GERD.  The October 2015 VA examiner opined that there was no physical or anatomical nexus or objective evidence to support the finding that the Veteran's nausea and vomiting were due to scarring, and that the Veteran's scars were well-healed with no signs of irritation or infection.  Moreover, the VA examiner noted that there was no medical nexus for scarring to cause those described symptoms.  The May 2017 VA examiner confirmed the findings that the scars were well-healed and did not cause any functional limitations or other pertinent physical findings.  Although the Board will separately evaluate the nausea and vomiting in relationship to the appendectomy, the evidence is against a finding that these symptoms are related to his service-connected scarring.  There are no other disabling effects in the record which might be considered under Diagnostic Code 7805.  

In making these findings, the Board has considered the Veteran's lay statements surrounding his scarring.  Although the Veteran has faced embarrassment due to his scarring and that these scars have caused him pain, there is no basis for a separate or higher disability rating for scarring.  The Board has applied the benefit of the doubt doctrine in assigning the 10 percent disability rating based on painful scars under Diagnostic Code 7804.  Moreover, as noted the Veteran is in receipt of a 50 percent disability rating for an unspecified depressive disorder related to the scarring, which should accommodate for his feelings of embarrassment.  Unfortunately, no other higher disability ratings can be applied.

As it pertains to the Veteran's service-connected appendectomy residuals, the Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 7301, for moderate pain with occasional episodes of nausea or constipation.  In this case, the Veteran has reported having regular abdominal pain that he has treated with over-the-counter medications and ranitidine, and he has had nausea and vomiting spells.  Therefore, the Board finds that a 10 percent disability rating is appropriate.  Nonetheless, the evidence of record does not show that the Veteran has moderately severe peritoneum adhesions which would require evidence of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  

The Board notes that the Veteran has had a consistent abdominal disability since separating from service, but the evidence does not show a partial obstruction of the abdomen or delayed motility of barium meal.  The Veteran's physical examinations have never shown any enlarged organs or damage such as a ruptured ulcer with drainage.  His only barium study post-surgery was normal.  Although he has exhibited abdominal tenderness on examination and he has had to limit some food for digestion purposes, this would be consistent with a 10 percent disability rating.  He has taken medication for his symptoms, but there is no evidence that he has required an increase or change in these medications.  In fact, during many of his VA treatments at the primary care clinic he did not mention having abdominal pain; when he did mention abdominal pain in August 2014 he was advised to follow up at a later time since the disability was chronic and non-urgent.  There is no evidence that the Veteran has required surgical treatment or ongoing care other than medication management since his last surgery in 1981.  

As noted, the Veteran has experienced intermittent nausea and vomiting.  The Board finds that this is consistent with a 10 percent disability rating.  Nonetheless, as previously stated, the October 2015 VA examiner found that the Veteran's nausea and vomiting were symptoms of his nonservice-connected GERD, rather than appendectomy residuals.  The examiner confirmed that the Veteran's appendectomy residuals caused no functional limitations.  The May 2017 VA examiner considered whether the Veteran's appendectomy residuals caused his GERD, but opined that there was no medical nexus to support a finding that the Veteran's GERD was caused by his in-service appendectomy or any of the residuals.  He noted that there was no anatomic or physiological medical nexus for an appendectomy or exploratory laparotomy to cause GERD, but that the GERD was likely caused by factors such as dietary choices and obesity.  

Based on these findings, the Board finds that the evidence is against a disability rating in excess of 10 percent for the service-connected residuals of an appendectomy.  The Board has considered the Veteran's lay statements describing his pain, nausea, and vomiting, which have been accounted for in the 10 percent disability rating.  However, the evidence does not show, and the Veteran has not contended, that he has a partial obstruction of the abdomen which would be required for a higher disability rating.  Treatment notes are consistent with this finding.  

In making these determinations the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against an assignment of higher disability ratings, that doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board has considered the Veteran's symptoms of scarring and appendectomy residuals even beyond the diagnostic codes as discussed in greater detail in the above sections, and will address the issue of entitlement to a TDIU in the following section.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single 
body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  Id. 

Here, the Veteran is currently service-connected for unspecified depressive disorder associated with surgical scars, rated as 50 percent disabling from March 4, 2014, residuals of appendectomy, rated as noncompensable from October 28, 1978, and rated as 10 percent disabling as of January 15, 2010, surgical scars, rated as 10 percent disabling from January 15, 2010, and residuals and drainage of the right knee, rated as noncompensable from April 26, 1985.  His combined disability ratings were 20 percent from January 15, 2010, and 60 percent from March 4, 2014.  Since the combination of the appendectomy, scars, and unspecified depressive disorder are related, he has been in receipt of a schedular rating for TDIU as of March 4, 2014.  

Nonetheless, the inquiry does not end there.  The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran asserted in his application that he was unable to work due to his abdominal pain and scarring.  He reported that he last worked in 2008 in temporary employment, and that he has not held a full time job since separation from service.  The Veteran's employment verification from 2010 noted that he voluntarily resigned in that he failed to show up for work and did not call.  The Veteran also relayed that he has a high school education with one year of college education.  

When the Veteran first underwent VA examination in connection with his abdominal claims in April 2010, the VA examiner noted that he was not working but that he had worked in retail marketing.  In an addendum opinion a few months later, the VA examiner noted that while the Veteran had ongoing symptoms from his scarring and appendectomy residuals, he had denied incapacitation.  The VA examiner opined that the Veteran was not moderately or seriously impaired due to his service-connected disabilities and that he was able to secure and maintain gainful employment in any capacity involving sedentary labor despite his service-connected disabilities.  

As noted in greater detail above, the October 2015 VA examiner reviewed the Veteran's file in its entirety and opined that neither the Veteran's scarring nor his appendectomy residuals caused any functional limitations, and did not impact his ability to work.  The May 2017 VA examiner echoed these findings, and also opined that the disabilities did not cause any functional limitations or impact his ability to work.  The Veteran told the April 2010 VA examiner that he was able to complete all of his daily activities, and since that time he has not submitted any statements to suggest that his daily activities were precluded due to his disabilities.

In March 2018, a vocational expert submitted an assessment and opinion that the Veteran was unable to work due to his service-connected disabilities.  As rationale for his finding, the vocational expert relied mainly on the fact that the Veteran had been terminated from his prior jobs due to frequent restroom use and that the Veteran had nausea and cramping pain that persisted for up to 70 percent of the day.  The vocational expert described the Veteran's activities of daily living and his limitations due to his housing situation, and the expert suggested that the Veteran would be functionally limited in that he could only sit and stand for five minutes at a time and that he could only walk for 15 minutes at a time.  The vocational expert also reviewed the prior medical opinions and disagreed with them, usually relying on the Veteran's need for frequent restroom breaks as a counterargument.

Unfortunately, the Board must afford this opinion limited probative weight.  The opinion is based mainly on the Veteran's subjective assertions of his limitations rather than the objective evidence.  In fact, the objective evidence in the file, to include all of the medical examiners' opinions, are negative to the Veteran's claim for a TDIU.  The Board notes that the vocational expert has asserted that the Veteran lost his last job due to frequent restroom breaks, and that he has been unable to maintain steady employment due to his impediment.  However, this was not documented in the claims file.  The Veteran's only employer response indicated that the Veteran left his job because of abandonment, rather than due to a service-connected disability.  There are no other employer representations that the Veteran left his job due to a service-connected disability, and the Veteran has not asserted this elsewhere in the record (such as in interviews with his medical treatment providers).  

Overall, the medical evidence does not show that the Veteran would be precluded from working.  The vocational expert cites the Veteran's frequent restroom usage, and the Veteran asserted in a written statement in February 2018 that he needed to use the bathroom up to 15 times per day and that he was nauseated after eating anything which also caused him to be unable to stay in the same position for long periods.  However, none of these limitations were mentioned to the VA examiners or elsewhere in the treatment record.  The Veteran has an ongoing treatment history with VA and he has never mentioned limitations to this extent in his interviews with treatment providers.  His VA treatment has been intermittent and there have been no changes in treatment modalities which likely would have been necessary with those limitations.  Additionally, the Veteran has submitted many statements to VA in connection with this claim and the evidence does not show this level of limitations prior to the Veteran's February 2018 statement or the vocational assessment.  

The Board notes that the Veteran has a limited work history since separating from service, but he has already been compensated for his loss of work in the disability ratings for his appendectomy residuals, scarring, and unspecified depressive disorder.  The Veteran has also asserted that his disabilities cause him to be depressed and he is unable to motivate for work, but as noted, he is already in receipt of a 50 percent disability rating for his mental health symptoms.  

While the Board recognizes that the Veteran's physical disabilities may affect his ability to work, there is nothing to suggest that they would impede employment.  The record does not support a finding that the combination of his service-connected disabilities would preclude sedentary work.  Additionally, with his high school diploma and some college education, the Board finds that the Veteran is capable of obtaining employment in an environment where he could do sedentary work.  

Given the Veteran's education and the limitations described by the evidence of record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for two surgical scars, vertical, right of umbilicus and horizontal, upper right lower quadrant of the abdomen associated with residuals, appendectomy with surgical sequelae of inflamed mass, abdominal cavity is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of an appendectomy is denied.

Entitlement to a TDIU is denied.




____________________________________________
Lana K. Jeng
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


